Title: To George Washington from Bartholomew Dandridge, 18 December 1771
From: Dandridge, Bartholomew
To: Washington, George



Dear Sir
New Kent Decr 18. 1771.

As the death of Mr Valentine makes it necessary for you to employ a new Steward for your Business below, it is probable many proper Persons will apply for the Place, and I have no doubt of your readily choosing a good one, which may make any Information from me on that Subject very unnecessary, Yet as the fullest information & the greatest choice can do no harm, I cannot refuse the request of Mr John Hopkins, to apply to you on his behalf, not only as I think him, in every respect, very well qualified to succeed Mr Valentine, but as I have a great inclination to oblige & serve him, as far as lies in my Power, I must therefore beg leave to inform you that during the course of many years acquaintance, & large dealings, I have always found him a Gentleman of uprightness & integrity, I have been well acquainted with many of his transactions in business of great consequence, and have found him remarkeable for his industry, activity & prudence, I likewise know him to be, very capable of Accounts, & of a good temper & behavior, I may not be a good Judge of Plantation Affairs, & therefore it would not be doing Justice to Mr Hopkins to say only that it is my Opinion he understands them very well, but I must further say that this is likewise the Opinion of those of his Neighbourhood, whose Judgmt are to be depended on, and that his Father under whom he was brought up was reckoned a good Planter, & for many Years an Inspector, I likewise know that this has always been a part of his Employment & that he cannot be at a loss for want of Experience, Mr Hopkin⟨s⟩ has a small independant Fortune of his own, on which he can live comfortably, but for the advantage of his Family is willing to improve it in this way, I cannot help wishing him Success, which I would by no means do, if I had not the best reasons to believe he will deserve it, and if you have no

recommendation that you think you can better depend on, or no better opportunity of obliging your other Friends on this Occasion, I should esteem it a great Favor if you would prefer Mr Hopkins, which your kindness on all other Occasions leaves me no room to doubt of.
I write to my Sister by this Opportunity and will trouble you no further than to assure you that I am sincerely Dear Sir Your very affect. & obliged humble Servt

B. Dandridge

